December 03, 2010

Mr. John M. Hohengarten
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Ms. Brenda Loudermilk
Office of the Attorney General of Texas
P. O. Box 12548
Austin, TX 78711-2548
Mr. Paul C. Watler
Jackson Walker, L.L.P.
901 Main Street, Suite 6000
Dallas, TX 75202

RE:   Case Number:  08-0172
      Court of Appeals Number:  03-07-00102-CV
      Trial Court Number:  D-1-GN-06-001120

Style:      TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
      v.
      ATTORNEY GENERAL OF TEXAS AND THE DALLAS MORNING NEWS, LTD.

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Hecht and Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. S. Anthony Safi      |
|   |Mr. Joseph R. Larsen     |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jeffrey D. Kyle      |